Citation Nr: 1221959	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  03-03 011 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for glaucoma prior to March 9, 2011, and in excess of 20 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1980 to January 1994. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2005 rating decision of the Waco, Texas, VA Regional Office (RO); original jurisdiction now resides at the RO in St. Petersburg, Florida.

This case has previously come before the Board.  In June 2008 and December 2010, the Board remanded the matters to the agency of original development (AOJ) for further development.  The case has been returned to the Board for further appellate review. 

The Board notes that in a January 2012 rating decision, the VA Appeals Management Center (AMC) increased the evaluation for glaucoma to 20 percent, from March 9, 2011.  Since the increase to 20 percent did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 9, 2011, the Veteran's bilateral chronic open angle glaucoma was manifested by no loss of visual fields bilaterally and with corrected visual acuity no worse than 20/20 in the right eye and 20/25 in the left eye.

2.  From March 9, 2011, the Veteran's bilateral chronic open angle glaucoma is manifested by no loss of visual fields bilaterally and with corrected visual acuity no worse than 20/25 in the right eye and 20/20 in the left eye.  


CONCLUSIONS OF LAW

1.  Prior to March 9, 2011, the criteria for an evaluation in excess of 10 percent for glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.84a, Diagnostic Codes 6013, 6080 (in effect prior to December 10, 2008).

2.  From March 9, 2011, the criteria for an evaluation in excess of 20 percent for glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.84a, Diagnostic Codes 6013, 6080 (in effect prior to December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an initial evaluation in excess of 10 percent for his service-connected glaucoma prior to March 9, 2011, and in excess of 20 percent thereafter.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in June 2008 and December 2010, the Board remanded this claim and ordered the AOJ to obtain outstanding VA treatment records dated from December 2007 pertaining to the Veteran's glaucoma as well as schedule the Veteran for a VA examination and associate a report of the examination with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, outstanding VA treatment records pertaining to the Veteran's glaucoma dated from November 2007 were obtained and associated with the Veteran's claims folder.  Additionally, the Veteran was afforded a VA examination for his glaucoma in March 2011, and a report of the examination was associated with his claims folder.  The Veteran's claim was readjudicated via the March 2010 and January 2012 supplemental statements of the case (SSOCs).  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in June 2005, and notice with respect to the effective-date element of the claim, by a letter mailed in March 2006.  Although the March 2006 letter pertaining to the effective-date element of the claim was provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claim in March 2010 and January 2012 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, Social Security Administration (SSA) records, as well as VA and private treatment records.  

The Veteran was afforded VA examinations in November 2007 and March 2011.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's glaucoma under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that although the Veteran's claims folder was available during the March 2011 VA examination, it is unclear whether it was available during the November 2007 VA examination.  However, such did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of burning in his eyes.  An examination was then performed that addressed all the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  In his June 2007 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to an initial evaluation in excess of 10 percent for service-connected glaucoma prior to March 9, 2011, and in excess of 20 percent thereafter.

Higher evaluation for glaucoma

Increased rating criteria 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Criteria & Analysis

The Veteran contends that his service-connected glaucoma is more disabling than currently evaluated.  The Veteran's glaucoma is assigned a 10 percent disability rating prior to March 9, 2011, a 20 percent disability rating thereafter under Diagnostic Code 6013.  

While this appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2011).  However, as the new criteria are only applicable to claims filed on or after December 10, 2008, and the Veteran's claim was pending prior to that time, the Board will only consider the criteria under the prior regulations set forth under 38 C.F.R. § 4.84a (2008). 

According to regulations for rating visual acuity (38 C.F.R. § 4.76), measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  The provisions of 38 C.F.R. § 4.76a explain how ratings are assigned based on impairment of field vision, as follows: 

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III. 

The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes. 

According to Table III, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees. 

Impairment of field of vision is evaluated pursuant to the criteria found in Diagnostic Code 6080.  Under Diagnostic Code 6080, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50.  38 C.F.R. § 4.84a, Diagnostic Code 6080.  

Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200.  Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200.  Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100. 

Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70.  Concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rate as 20/50.  Id. 

Under Note 1, a correct diagnosis reflecting disease or injury should be cited.  Id.  Under Note 2, demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less. 

The alternative ratings are to be employed when there is ratable defect of visual acuity, or a different impairment of the visual field in the other eye.  Concentric contraction resulting from demonstrable pathology to 5 degrees or less will be considered on parity with reduction of central visual acuity to 5/200 (1.5/60) or less for all purposes including entitlement under § 3.350(b)(2) of this chapter; not however, for the purpose of § 3.350(a) of this chapter.  Id.

A private treatment record from J.E., M.D., dated in May 2005 documents treatment for the Veteran's glaucoma which included use of medication.  Upon examination, Dr. J.E. noted visual acuity of 20/20 in the right eye and 20/25 in the left eye, and intraocular pressure of 14mmHg in the right eye and 12 mmHg in the left eye.  He further indicated cup-to-disc ratio of .85 in the right eye and .5 in the left eye, full confrontational visual fields, full extraocular movements, and essentially normal pupils, lids, lashes, conjunctivae, and sclerae, cornea, macular, anterior chamber, iris, lens, blood vessels, periphery of the retina, and vitreous.  He diagnosed the Veteran with open angled glaucoma, greater in the right eye.

Additionally, VA treatment records dated in January and May 2005 note treatment for the Veteran's glaucoma.  Visual acuity was reported as 20/20 in both eyes with no evidence of sarcoids.  A VA treatment record dated in December 2005 revealed visual acuity testing of 20/20-2 in the right eye and 20/20-1 in the left eye.  Humphrey visual field testing indicated superior field defect in the right eye and normal findings in the left eye.  The right eye optic nerve was severely cupped, and left eye findings were normal.  

The Veteran was afforded a VA examination in November 2007.  He complained of burning in his eyes every couple of days.  He denied eye pain, diplopia, previous ocular surgeries, and concurrent care for any other eye disease.  Upon examination, the Veteran's uncorrected visual acuities were 20/80 in the right eye and 20/200 in the left eye.  Best corrected visual acuities were 20/20 in both eyes.  Pupils were equal, round, and reactive to light.  Extraocular muscles were normal in both eyes.  Slit-lamp examination revealed a ptryegium was present on the nasal aspect of the right cornea extending about 4 mm onto the cornea.  Intraocular pressures were 19 mmHg in the right eye and 18 mmHg in the left eye.  Corneal pachymetry showed a central corneal thickness of 451 microns in the right eye and 452 microns in the left eye.  Adjusted intraocular pressures testing showed 26 mmHg in the right eye and 25 mmHg in the left eye.  Dilated fundus examination showed cup to disc ratios of .9 vertically with a thin inferior rim and .8 horizontally in the right eye, and cup-to-disc ratios of the left eye were .5/.5.  Fundus evaluation also showed the macula in both eyes to be flat and evenly pigmented.  Peripheral retinal examination was unremarkable in both eyes.  The examiner further noted that the Veteran had poorly controlled glaucoma with the right eye affected greater than the left eye.  He also reported that the Veteran's complaints of burning of the eyes are likely the result of dry eyes, with the pterygium present on the right eye increasing the discomfort.  Subsequent visual field testing performed in June 2008 indicated reliable, superior advanced arcuate loss in the right eye and reliable and clear findings in the left eye.  At that time, the Veteran was diagnosed with primary open-angle glaucoma, greater in the right eye, and inadequate intraocular pressure in the right eye.  

A VA treatment record dated in March 2011 documents the Veteran's continued treatment for glaucoma which was worse in the right eye than the left eye.  Corrected visual acuity testing at that time showed 20/25+2 in the right eye and 20/20 in the left eye.  Confrontational visual field testing revealed constricted superior nasal defect of the right eye and normal findings of the left eye.  The March 2011 VA treatment record also documented findings from previous examinations dated in October 2010 which indicated corrected visual acuity testing of 20/20-1 in the right eye and 20/20 in the left eye as well as impaired Humphrey visual field testing in the right eye and essentially stable findings in the left eye.  

The Veteran was provided another VA examination in March 2011.  The Veteran noted his continued use of medication for his glaucoma.  He denied pain, malignant neoplasms, or diplopia.  Upon examination, the VA examiner noted uncorrected distance vision of 20/100 in both eyes, and best corrected vision of 20/20-2 in the right eye and 20/20 in the left eye.  Best corrected near vision was 20/20 in both eyes.  Pupils were equally round and reactive to light.  Extraocular motilities showed full range of motion in both eyes.  Intraocular pressure was 12 mmHg in the right eye and 13 mmHg in the left eye at 1555.  Slit lamp examination revealed clear lids and lashes, white conjunctivas, deep and quiet anterior chambers and flat irides in both eyes.  The cornea of the right eye was clear and the left eye had a small, raised pterygium nasally.  The crystalline lens of the right and left eye revealed 1+ nuclear sclerosis.  Undilated fundus examination revealed a cup-to-disc ratio of .9-.9 horizontal to vertical in the right eye, and .5-.5 horizontal to vertical in the left eye.  The macula, vasculature and retina of the posterior pole were normal in each eye.  Humphrey kinetic field vision testing of the left eye was normal, and testing of the right eye revealed complete superior nasal defect and mild inferior nasal constriction.  The examiner diagnosed the Veteran with advanced primary open angle glaucoma, worse in the right eye, with visual field defect superior nasal and inferior nasal by kinetic visual field testing.  She also reported that the Veteran has sufficient horizontal peripheral fields to be legally able to drive.    
 Prior to March 9, 2011

In order to be entitled to the next higher rating of 20 percent, the medical evidence must show that the Veteran's glaucoma produced impairment of corrected visual acuity consistent with any of the following measurement combinations:  (a) 20/70 and 20/50; (b) 20/100 and 20/50; (c) 20/200 and 20/40; or (d) 15/200 and 20/40.  38 C.F.R. § 4.84a (2008).  Here, the medical evidence shows that the Veteran's corrected visual acuity prior to March 9, 2011 was no worse than 20/20 in the right eye and 20/25 in the left eye, and there is no indication that he has a loss of visual field bilaterally.  Therefore, the Board concludes that a rating in excess of 10 percent for glaucoma is not warranted prior to March 9, 2011. 

From March 9, 2011

Based upon the evidence of record, the Board finds that the Veteran does not meet the criteria for an evaluation in excess of 20 percent from March 9, 2011.  In order to warrant the next-higher 30 percent rating, the evidence must show a visual field loss of the temporal or nasal half bilaterally, concentric contraction of the visual field to 5 degrees unilaterally, or concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally.  There is no evidence of a visual field loss of the temporal or nasal half bilaterally, concentric contraction of the visual field to 5 degrees unilaterally, or concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally.  Additionally, there is no indication of a worse corrected near vision measurement than 20/25+2 in the right eye and 20/20 in the left eye during this period.  As such, a higher rating is not warranted for the period from March 9, 2011. 

The Board acknowledges the Veteran's assertion that his service-connected glaucoma is worse than the assigned evaluations, but finds that the 10 percent evaluation prior to March 9, 2011 and the 20 percent evaluation thereafter appropriately reflects the Veteran's symptoms, and there is no basis for a higher rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
Extraschedular Consideration

In evaluating the severity of his service-connected disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disability based upon impairment of the glaucoma, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for glaucoma prior to March 9, 2011, and in excess of 20 percent thereafter is denied.


REMAND

TDIU

The Board remanded the case in December 2010 in part for the AOJ to obtain an opinion as to whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  The Veteran's TDIU claim was then to be readjudicated.  

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claim.  The Board observes that the Veteran was afforded a VA examination for his glaucoma in March 2011 as discussed in detail above.  After examination of the Veteran and review of his claims folder, the VA examiner concluded "[n]o associated disability found today in regard to employability."  Crucially, however, there is no indication as to whether the Veteran's other service-connected disabilities, to include his obstructive sleep apnea, lumbar strain, pulmonary sarcoidosis, and radiculopathy of the left lower extremity preclude him from obtaining and maintaining substantially gainful employment.  In light of the foregoing, the Board finds that another remand is required for compliance with its December 2010 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a VCAA notice letter which satisfies all VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and any other applicable legal precedent.

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claim for TDIU.  Also, the RO should inform the Veteran of the division of responsibility between him and VA in producing or obtaining that evidence or information.  The letter should include an explanation as to the information or evidence needed to establish a disability rating and an effective date in the event of award of the benefit sought, as outlined by the Court in Dingess/Hartman.

2. The Veteran should be scheduled for an appropriate VA examination to determine whether his service-connected disabilities prevent him from securing and following substantially gainful occupation.

All indicated tests and studies are to be performed. Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

The Veteran must also be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination should also be included in the claims folder and must reflect that it was sent to his last known address of record.  If the Veteran fails to report to the examination, it should be noted in the record whether the notification letter was returned as undeliverable.
 
3. Thereafter, the claim for TDIU must be adjudicated by the RO.  Notice of the determination, and his appellate rights, should be provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


